DETAILED ACTION
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “from where the suction valve assembly is seated in the fluid end to the spring.” “The spring” lack antecedent basis in the claims. Claim 20 is also rejected as dependent on 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicars (US 2018/0291892).
Regarding claim 1, Vicars discloses a fluid end assembly (fig 3, fluid end 16, par 0023), comprising: a fluid end (fluid end 16, par 0023); a plunger (plunger 50, id.) for reciprocation through a plunger bore (fig 3 depicts plunger 50 within a cylindrical bore of the casing) in the fluid end; a suction valve assembly seated in the fluid end (suction valve 62, par 0024), biased to move along a suction valve axis and located within a suction cavity in the fluid end (fig 3 depicts the suction valve 62 on an axis in a suction cavity, id.), the suction cavity extending longitudinally along the suction valve axis and having a curved internal profile spaced radially outward from the suction valve axis (fig 3 depicts a curved internal profile of the suction valve chamber, id.); and a discharge valve assembly seated in the fluid end (discharge valve 110, id.), biased to move along a discharge valve axis and located within a discharge cavity extending longitudinally along the discharge valve axis and in the fluid end (fig 3 depicts a discharge valve 110  axis and the valve within a cavity, see rejection claims 14-17 below), the discharge cavity having a curved internal profile spaced radially outward from the discharge valve axis (infra, fig 3 depicts discharge valve 110 cavity as continuous curve spaced radially outward from the axis); wherein the curved internal profiles of the suction cavity and the discharge cavity are concaved to minimize turbulence and cavitation of proppant bearing fluid passing through the fluid end (minimizing turbulence and cavitation is a functional limitation with a desired result; no structural features are included to distinguish over the curved internal surface of the prior art discharge cavity; since the prior art discharge cavity is curved continuously with the claimed structure, it appears to inherently cause the claimed result; furthermore the claimed proppant bearing fluid is functional language claiming an 
Regarding claim 2, Vicars discloses the assembly of claim 1, wherein the plunger bore is radiused so as to open or expand away from the plunger adjacent to the suction cavity and the discharge cavity (fig 3 depicts a compression chamber of greater diameter than the plunger bore). 
Regarding claim 3, Vicars discloses the assembly of claim 1, wherein the plunger bore has a plurality of radiused curves (the radius of transition from the cylindrical bore to the compression chamber bore is one radius; a second radius is the cylinder bore; a third radius is the compression chamber radius), the plurality of radiused curves having at least two different curve diameters joined together tangentially and cause the diameter of the plunger bore to vary (fig 3 depicts the compression chamber radius and the cylinder bore radius connected tangentially by the transition radius). 
Regarding claim 4, Vicars discloses a fluid end assembly (fig 3 fluid end 16, par 0023), comprising: a fluid end (16, id.); a plunger (50, id.) for reciprocation through a plunger bore (fig 3 depicts plunger within a cylindrical bore of casing) in the fluid end; a suction valve assembly seated in the fluid end (valve 62, par 0024), biased to move along a suction valve axis and located within a suction cavity in the fluid end (fig 3 depicts valve 62 on an axis in a suction cavity, id.), the suction cavity extending 
Regarding claim 5, Vicars discloses the assembly of claim 4, wherein the plurality of radiused curves in the suction cavity each have a different curve diameter (fig 3 the multiple radius of different sizes depicted at the suction chamber, inherently create corresponding diameters of different sizes because a diameter is by definition double a radius). 
Regarding claim 6, Vicars discloses the assembly of claim 1, wherein the discharge cavity has a plurality of radiused curves joined together tangentially (fig 3 depicts several varying radius of the chamber from the discharge valve 110 axis, since the profile of the discharge chamber appears as a continuous curve, those radius are joined tangentially). 
Regarding claim 7, Vicars discloses the assembly of claim 6, wherein the plurality of radiused curves in the discharge cavity each have a different curve diameter (fig 3 the multiple radius of different sizes depicted at the discharge chamber, inherently create corresponding diameters of different sizes because a diameter is by definition double a radius). 
Regarding claim 8, Vicars discloses the assembly of claim 1, further comprising: a suction plug (plunger keeper 92 / plunger cover 92, par 0027) releasably coupled to the fluid end and located linearly with the plunger (fig 3 depicts threads on the keeper 92 which indicate it is detachable; it is also in alignment with the plunger 50), the suction plug including a curved profile along an inner surface (fig 3 depicts curved face 98 on plunger cover 96, id.). 
Regarding claim 9, Vicars discloses the assembly of claim 8, wherein the suction plug includes a recess (infra) along the inner surface, the recess being radiused adjacent the inner surface (fig 3 cover recess 100 depicted with a curved radius, par 0027). 
Regarding claim 11, Vicars discloses the assembly of claim 8, wherein the suction plug includes a mating surface and a seal groove (fig 3-7 seal and groove 102, 104, par 0027; seals 166, 164, par 0029-
Regarding claim 12, Vicars discloses the assembly of claim 11, wherein a clearance gap is maintained between the suction plug and the fluid end above the mating surface (fig 4, 6, 7 depict a taper radially inward from the seal gap 166, par 0029-0034). 
Regarding claim 13, Vicars discloses the assembly of claim 1, further comprising: a spring retainer in communication with the suction valve (fig 3, spring seat 88 on suction valve keeper 82, par 0026), the suction cavity including one or more parallel faces tangential to the curved profile of the suction cavity (fig 3 depicts parallel faces on either side of the suction valve keeper 82, par 0029), the parallel faces configured to align and position the spring retainer (configured to align is functional language describing an intended result; since applicant has not claimed the specific mechanism by which said parallel faces align the spring retainer, any structure which accomplishes the same result meets said limitation; since the prior art includes said parallel surfaces and the spring retainer is depicted as aligned, the prior art meets said limitation eventhough the exact mechanism of alignment may not be explicitly disclosed). 
Regarding claim 14, Vicars discloses the assembly of claim 1, further comprising: a discharge plug (valve retainer 112 and keeper 114, par 0028) in communication with both the discharge valve and the discharge cavity, the discharge valve and the discharge plug are on opposing ends of the discharge cavity (fig 3, valve retainer 112 / keeper 114 and valve seat 124 are on opposite sides of chamber). 

Regarding claim 16, Vicars discloses the assembly of claim 15, wherein the curve of the discharge plug curve profile is configured to match that of the discharge cavity curved profile, such that the curved profile of the discharge cavity is continued along the discharge plug curve profile (fig 3 depicts the bore for the valve keeper 114 / retainer 112 extends to meets the curve of the discharge cavity). 
Regarding claim 17, Vicars discloses the assembly of claim 14, wherein the discharge plug includes a mating surface and a seal groove (fig 3, 8-11, seal 120, 122; gaps 274, 276, par 0028, 0036-0042), the seal groove located below the mating surface and includes a seal having a diameter (seals and grooves are annular and concentric, par 0028, 0036-0042), the mating surface configured to engage a corresponding mating surface of the fluid end upon installation (fig 3 depicts the bore of the pump casing as engaged with the seal 120, 122, par 0028); and wherein the diameter at the intersection of the discharge plug mating surface and the seal groove is the same as the seal diameter to avoid extrusion gap (fig 3 depicts the seals meeting at the same diameter, no extrusion gap is depicted). 
Regarding claim 18, Vicars discloses the assembly of claim 17, wherein a clearance gap is maintained between the discharge plug and the fluid end above the mating surface (fig 9-11, a gap implicitly exists between outer surface of flex region 302, 332, 362 and the bore; or else the flex region would not require flexing in order to press against the seal; par 0038-0042). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vicars in view of Kugelev (US 7,364,412)

Regarding claim 10, Vicars discloses the assembly of claim 9, further comprising: a spring retainer in communication with the suction valve (fig 3, spring seat 88 on suction valve keeper 82, par 0026).   Vicars does not disclose the spring retainer configured to pass into the recess of the suction plug.
Kugelev teaches an analogous fluid end (fig 5) and spring retainer (fig 5, 6, spring retainer 71 within suction valve stop assemble 51) and analogous recess of the suction plug (fig 5, central recess 63) wherein the spring retainer is configured to pass into the recess of the suction plug (fig 5 depicts bushing 77 of the spring retainer 71 affixed within the central recess 63).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the suction valve spring retainer assembly of Kugelev into the generic suction valve spring retainer of Vicars in order to fix the suction valve spring in the suction valve, and allow quick access to the inlet valve to allow read reinstallation (Kugelev, c 4 l 12-20).

Kugelev teaches an analogous fluid end (fig 5) and spring retainer (fig 5, 6, spring retainer 71 within suction valve stop assemble 51) and analogous recess of the suction plug (fig 5, central recess 63) wherein the spring retainer is configured to pass into the recess of the suction plug (fig 5 depicts bushing 77 of the spring retainer 71 affixed within the central recess 63).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the suction valve spring retainer assembly of Kugelev into the generic suction valve spring 
Regarding claim 20, Vicars discloses the assembly of claim 19, wherein the curve of the discharge plug curve profile is configured to match that of the discharge cavity curved profile, such that the curved profile of the discharge cavity is continued along the discharge plug curve profile (fig 3 depicts the bore for the valve keeper 114 / retainer 112 extends to meets the curve of the discharge cavity). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                     

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746